Citation Nr: 1000332	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-26 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back strain with degenerative disc disease of the 
thoracolumbar spine, currently evaluated as 20percent 
disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for cervical spine strain with limited motion.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right ankle strain.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left ankle strain.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to 
November 1983.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) on appeal of a May 2005 rating decision of the above 
Department of Veteran's Affairs (VA) Regional Office (RO).

This case was previously before the Board in November 2007, 
wherein the Veteran's claims were remanded to ensure due 
process and for additional development of the record, to 
include separating the bilateral ankle disabilities into 
individual ratings.  

In the November 2007 decision, the Board also denied 
entitlement to service connection for osteoarthritis, 
cervical spine, right knee, both feet, hips, ankles, elbows 
and hands; denied an evaluation in excess of 20 percent for 
chondromalacia, left knee with muscle atrophy; denied an 
evaluation in excess of 10 percent for chondromalacia, right 
knee; denied an evaluation in excess of 20 percent for left 
hip strain; and granted an initial of 10 percent evaluation 
for right hip strain.  Since effectuation of the Board's 
above grant, a combined 70 percent rating is in effect.

Most recently, the claims were previously before the Board in 
December 2008.   At that time, the Board denied the Veteran's 
claims for increased disability evaluations for his low back 
disability and cervical spine disability.  The Board granted 
a 10 percent disability evaluation for each ankle.

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2009, based on a Joint Motion For Partial Remand 
(joint motion), the Court vacated the December 2008 decision 
of the Board denying entitlement to increased disability 
evaluations for the disabilities currently on appeal, and, in 
so doing, remanded the Veteran's case to the Board for action 
consistent with instructions contained therein.  

Unfortunately, however, still further due process 
consideration is required before the Board can adjudicate the 
Veteran's pending claims of entitlement to increased 
disability ratings for her right and left ankle disabilities.  
So, regrettably, these claims are being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify him 
if further action is required on his part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back strain with degenerative disc disease of the 
thoracolumbar spine is manifested by subjective complaints of 
pain on motion, but without demonstration by competent 
clinical evidence of limitation of motion or neurological 
impairment.

2.  Throughout the rating period on appeal, the Veteran's 
cervical spine strain with limited motion is manifested by 
complaints of pain with some limitation of motion, with no 
demonstration by competent clinical evidence of neurological 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for low back strain with degenerative disc disease of 
the thoracolumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243; 4.124a, Diagnostic Codes 8520, 8620 (2009).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for cervical spine strain with limited 
motion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.71a, Diagnostic Codes 5235 - 5243; 4.124a, Diagnostic 
Codes 8520, 8620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in January 2004 and 
September 2004, from the agency of original jurisdiction 
(AOJ) to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's claims of entitlement 
to increased disability ratings, as well as the legal 
criteria for entitlement to such benefits.  The letters also 
informed her of her and VA's respective duties for obtaining 
evidence. 

In addition, an April 2008 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of her claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.

In addition, where the veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).



Analysis

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 through 5243).  Under these relevant 
provisions, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 10 percent 
rating is also warranted for forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 20 percent rating is also 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability evaluation is warranted for forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation is warranted for unfavorable ankylosis 
of the entire cervical spine.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain, Diagnostic Code 5242 for degenerative 
arthritis of the spine, and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated based on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  Note (1) defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician."  "Chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

Low Back Strain

There is a preponderance of the competent clinical evidence 
of record against an evaluation in excess of 20 percent for 
the disability at issue based on incapacitating episodes of 
intervertebral disc syndrome because the Veteran has not 
experienced any incapacitating episodes.  Indeed, the record 
does not demonstrate any incapacitating episodes requiring 
bed rest by a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine.  Indeed, the Veteran's low 
back strain with degenerative disc disease of the 
thoracolumbar spine was productive of no worse than forward 
flexion to 60 degrees at her January 2004 VA examination; 
extension was to 30 degrees and lateral rotation and flexion 
were to 30 degrees.  At her February 2005 VA examination, she 
had forward flexion to 50 degrees, with extension to 15 
degrees.  At her more recent April 2008 VA examination, her 
forward flexion was to 78 degrees, with extension to 12 
degrees and lateral flexion and rotation to 20 degrees.  
Likewise, there was no finding of favorable or unfavorable 
ankylosis of the entire thoracolumbar spine, and the Board 
does not find that the Veteran's complaints of pain upon 
motion is equivalent to severe limitation of motion of the 
lumbar spine or ankylosis.  Thus, applying the facts to the 
criteria set forth above, the Veteran remains entitled to no 
more than a 20 percent evaluation for her service-connected 
low back strain with degenerative disc disease of the 
thoracolumbar spine under the General Rating Formula for 
Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of 
additional functional impairment due to factors such as pain, 
weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Regarding range of motion, the Veteran's VA examination 
reports indicated that she had pain upon range of motion 
testing, but that there was no evidence of incoordination, 
weakness, or fatigability.  The Veteran has normal deep 
tendon reflexes bilaterally throughout the rating periods on 
appeal.  And, to the extent that the Veteran claims that her 
pain upon motion is the equivalent of limited motion, the 
Board finds that the Veteran's subjective complaints of pain 
have been contemplated in the current rating assignment, as 
the Veteran's current rating is based on her objectively 
demonstrated reduced motion.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  The overall evidence reveals a 
disability picture most nearly approximating a 20 percent 
evaluation, but no higher, even with consideration of whether 
there was additional functional impairment due to DeLuca 
factors.  Thus, based on the analysis of those criteria set 
forth above, the Veteran remains entitled to no more than a 
20 percent evaluation for the orthopedic manifestations of 
her service-connected low back strain degenerative disc 
disease of the thoracolumbar spine.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that there is no objective evidence of 
record for the entire rating period on appeal which 
demonstrates that the Veteran experiences any neurologic 
symptomatology.  The medical evidence demonstrates that the 
Veteran's neurologic evaluation at each of her VA 
examinations is negative, and does not allow for a finding of 
neurologic manifestations of the Veteran's service-connected 
low back strain degenerative disc disease of the 
thoracolumbar spine.  Thus, she is not entitled to a 
separate, compensable rating under Diagnostic Code 8520, 
8521, 8524, 8525, or 8526 for the neurologic manifestations 
of the disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Cervical Spine Strain

The competent clinical evidence of record is against an 
evaluation in excess of 10 percent for the disability at 
issue, based on limitation of motion under the general rating 
formula for disease or injury of the spine, Diagnostic Codes 
5237, 5242, and 5243.  The January 2004 VA examination report 
indicates that the Veteran had range of motion to 40 degrees 
flexion, 40 degrees extension, and 70 degrees lateral 
rotation, which provides for a 10 percent rating, but no 
higher.  Moreover, at the February 2005 VA examination, she 
had forward flexion to 50 degrees, 20 degrees of extension, 
25 degrees of lateral bending, bilaterally, and 70 degrees of 
lateral rotation, bilaterally; at the April 2008 VA 
examination, she had flexion to 35 degrees and extension to 
17 degrees, with lateral flexion to 15 degrees and rotation 
to 50 degrees.  Indeed, a finding of forward flexion of the 
cervical spine to between 15 and 30 degrees, or combined 
range of motion of the cervical spine to less than 170 
degrees, or severe muscle spasm guarding which results in 
abnormal spinal contour is required in order for the Veteran 
to qualify for the next-higher 20 percent evaluation; the 
Veteran's range of motion exceeded that required for her 
current 10 percent rating.  Thus, applying the facts to the 
criteria set forth above, the Veteran remains entitled to no 
more than a 10 percent evaluation for her service-connected 
cervical spine disability under the General Rating Formula 
for Diseases and Injuries of the Spine.

The Board has reviewed the competent evidence and also finds 
that there is no finding of favorable or unfavorable 
ankylosis of the entire cervical spine, and the Board finds 
that the Veteran's slight limitation of motion of the 
cervical spine, even with consideration of pain, is not 
equivalent to ankylosis.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA medical records indicated the 
Veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
The Veteran has full muscle strength, intact sensation, and 
normal reflexes at her VA examinations.

The Board finds that the Veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence does not reveal a 
disability picture most nearly approximating a higher 
evaluation even with consideration of whether there was 
additional functional impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth 
above, the Veteran remains entitled to no more than a 10 
percent evaluation for the orthopedic manifestations of her 
service-connected cervical spine strain with limited motion.  

Considering the provisions of Note (1) of the General Rating 
Formula for Diseases and Injuries of the Spine, the Board 
notes that there is no evidence of record for the relevant 
time period which demonstrates that the Veteran experiences 
any neurologic symptomatology.  The objective medical 
evidence demonstrates that the Veteran's neurologic 
evaluations are repeatedly negative, and do not allow for a 
finding of neurologic manifestations of the Veteran's 
cervical spine strain with limited motion.  Thus, she is not 
entitled to a separate, compensable rating under Diagnostic 
Code 8510-8513 for the neurologic manifestations of the 
disability at issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 20 percent for low back strain 
with degenerative disc disease of the thoracolumbar spine is 
denied.

An initial increased evaluation in excess of 10 percent for 
cervical spine strain with limited motion is denied.


REMAND

As noted above, the Veteran was granted separate 10 percent 
disability ratings for her right and left ankle disabilities 
in the Board's prior, December 2008 decision.  In a February 
2009 rating decision, the RO effectuated this decision, 
granting an effective date of July 14, 2004 for the 
individual evaluations.  As previously noted, the Veteran 
appealed the Board's decision, and the Joint Motion vacated 
the Board's decision to the extent it denied evaluations in 
excess of the aforementioned 10 percent per ankle.  In 
addition, in March 2009, the Veteran submitted a statement 
disagreeing with February 2009 rating decision to the extent 
it denied an evaluation in excess of 10 percent for each of 
her ankle disabilities.  The Board thus concludes that this 
constitutes a timely notice of disagreement (NOD) with the 
RO's February 2009 decision to assign a 10 percent disability 
evaluation for each ankle disability.  As such, the Veteran's 
claims of entitlement to increased evaluations for her 
service-connected right and left ankle disabilities must be 
remanded to the RO for issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  The Veteran also must be given an opportunity to 
perfect an appeal to the Board concerning that issue by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

As such, the determination as to the proper evaluations for 
her right and left ankle disabilities are not yet final.  
Hence, the Board will defer appellate consideration of the 
issues of entitlement to increased disability ratings for 
each of the Veteran's ankle disabilities. 

In view of the foregoing, this case is REMANDED to the RO 
(via the AMC) for the following development and 
consideration:

Issue the Veteran a statement of the case 
with respect to the issues of entitlement 
to initial disability evaluations in 
excess of 10 percent for each of the 
Veteran's right and left ankle 
disabilities.  Consideration must be 
given to all additional evidence 
received.  

Thereafter, the case should be returned 
to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


